Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 1 of 6 PageID #: 3412




                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF KENTUCKY
                                            LOUISVILLE DIVISION
                                 CRIMINAL ACTION NO. 3:16‐CR‐00082‐CHB‐LLK‐2

  UNITED STATES OF AMERICA                                                                              PLAINTIFF

  v.

  DANTE DWAYNE WATTS                                                                                    DEFENDANT

            ORDER SCHEDULING VIDEO TELECONFERENCING HEARING AND IDENTIFYING TOPICS

           This matter is before the Court on Defendant’s pro‐se motion, which the Court construed as a

  Motion of Dissatisfaction with his retained counsel, Frank Mascagni, III. [DN 569, 575]. The Court referred

  the matter to the undersigned Magistrate Judge “for a hearing, if necessary, and disposition.” [DN 576].

           The Clerk has scheduled a video teleconferencing hearing on the motion, [DN 569], for November

  9, 2020 at 2 p.m. Eastern Time (1:00 p.m. Central Time). Participating will be Defendant, who is being

  held in the Henderson Detention Center; Defendant’s retained counsel, Mr. Mascagni; and Assistant

  United States Attorney Amy M. Sullivan.1 The primary purpose of this Order is to identify the topics to be

  discussed at that hearing.

                                                   Procedural History

           On July 6, 2016, Defendant and his co‐Defendants were indicted for drug trafficking. [DN 18].

           On November 30, 2016, the United States filed a civil forfeiture action against Defendants. [Case

  No. 3:16‐cv‐00755‐CHB‐CHL].

           On July 3, 2019, the second superseding indictment charged Defendant with conspiracy to possess

  with intent to distribute (Count 1), possession of a firearm in furtherance of a drug trafficking crime (Count

  2), and conspiracy to launder monetary instruments (Count 3).                  [DN 344]. In addition to charging

  Defendant, the second superseding indictment gave Defendant “Notice Pursuant to 21 U.S.C. § 851” of



  1
   At that hearing, the Assistant United States Attorney will appear initially but will likely be excused before discussion
  of the substance of Defendant’s dissatisfaction with counsel.

                                                             1
Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 2 of 6 PageID #: 3413




  the United States’ intent to seek enhanced sentence based on prior convictions and “Notice of Forfeiture.”

  Id. at 2, 10.

           On June 20, 2019 and again on October 3, 2019, the Court conducted pretrial conferences, which

  were digitally recorded. The last pretrial conference occurred on December 5, 2019, and was recorded

  by Court Reporter Becky Boyd, but no one has requested a transcript to date.

           On December 10, 2019, jury selection occurred, and on December 11, 2019, testimony began.

           On December 20, 2019, the jury found Defendant guilty of Counts 1 and 3 and not guilty of Count

  2. [DN 494]. Regarding Count 1, the jury made certain findings regarding the amount of heroin,

  methamphetamine, and cocaine attributable to Defendant. Id.

           On February 25, 2020, Probation Officer Brian Christie (hereinafter “the Probation Officer”)

  submitted the disclosure presentence report (PSR). [DN 526].

           On March 27, 2020, Defendant filed a pro‐se sentencing memorandum and pro‐se objections to

  the PSR, [DN 530], which the Court struck from the record on April 8, 2020, [DN 534].

           On August 10, 2020, the Probation Officer submitted the final PSR, which concluded that: “Based

  upon a total offense level of 43 and a criminal history category of VI the guideline imprisonment range is

  life.” [DN 559, Paragraph 121].

           On August 11, 20202, the Court entered an Order recognizing that “Defendant has sent [the

  Probation Officer] pro se objections to his PSR.” [DN 561]. The Court defense counsel ten additional days

  to file objections to the PSR and noted that the Probation Officer “need not respond to Defendant’s pro

  se objections.” Id. The Court appended to its Order a copy of Defendant’s pro‐se objections. [DN 561‐1].

           On August 12, 2020, the Court entered its Preliminary Order of Forfeiture. [DN 562].

           On August 21, 2020, counsel filed five objections with the Probation Officer. [DN 567]. The

  Probation Officer addressed counsel’s objections and maintained his calculations but recognized that the

  objections remain “unresolved.” Id.


                                                      2
Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 3 of 6 PageID #: 3414




          On September 21, 2020, Defendant filed the present pro‐se motion. [DN 569].

          On October 9, 2020, the Court entered an Order construing the present motion as a “Motion of

  Dissatisfaction of Counsel” and ordering that it be filed “UNDER SEAL and available to Defendant’s

  retained counsel only.” [DN 575]. The Court referred the matter to the undersigned Magistrate Judge for

  “a hearing, if necessary, and disposition.” [DN 576].

          On October 25, 2020, counsel responded to the Court’s prior Orders, [DN 568, 577], to confer

  with his client (Defendant) regarding Defendant’s filing of certain pro‐se motions and to provide the Court

  certain information. [DN 579]. Counsel stated that he conferred with Defendant via telephone regarding

  Defendant’s dissatisfaction and that Defendant requested counsel to “withdraw as counsel of record at

  this time and based upon his indigency, that the Court appoint him an attorney.” Id. at 1. In support of

  withdrawal, Defendant made “various claims, including those of ineffective assistance of counsel,” but no

  specifics were given regarding those claims. Id.

          The concluding paragraph of counsel’s response focused on Defendant’s dissatisfaction regarding

  asset forfeiture. Id. at 2 (citing Civil Forfeiture Action No. 3:16‐cv‐00755‐CHB‐CHL). Michael L. Goodwin

  represents Defendant in the civil forfeiture action. Counsel suggests Defendant is dissatisfied with counsel

  because the Court has not set aside its Preliminary Order of Forfeiture, [DN 562], and has not agreed to

  conduct a “hearing on all forfeiture matters … either prior to [or] at the time of sentencing.” [DN 579 at

  2].

          Defendant is currently at Henderson Detention Center. [DN 569 at 15, 19]. The Court rescheduled

  Defendant’s sentencing hearing for January 7, 2021. [DN 578].

                                    Defendant’s Motion of Dissatisfaction

          In the present Motion of Dissatisfaction, [DN 569], Defendant complains mainly about

  dissatisfaction with his retained counsel, Mr. Mascagni. Additionally, Defendant argues he did not agree




                                                       3
Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 4 of 6 PageID #: 3415




  to have the Court decide issues related to Section 851 sentence enhancement and forfeiture.2 Finally,

  Defendant complains about alleged errors occurring at his trial, including presentation by the United

  States of perjured testimony, all of which Defendant may pursue in the future on direct appeal.

           As to Defendant’s dissatisfaction with Mr. Mascagni, on October 25, 2020, Mr. Mascagni

  recognized that Defendant had made “various [unspecified] claims, including those of ineffective

  assistance of counsel.” [DN 579 at 1]. Additionally, Defendant apparently is dissatisfied with counsel

  because the Court has not set aside its Preliminary Order of Forfeiture, [DN 562], and has not agreed to

  conduct a “hearing on all forfeiture matters … either prior to [or] at the time of sentencing.” Id. at 2.

                                                 Legal Standards

           “[W]e may safely say that a criminal defendant in federal court has a right to represent himself or

  herself at sentencing.” United States v. Jones, 489 F.3d 243, 248 (6th Cir. 2007). “The exact contours of

  the right to self‐representation, however, depend on the nature of the proceeding.” Id. “In [sentencing]

  proceedings [which occur] outside the presence of a jury, … the defendant's right to self‐representation

  is satisfied ‘if the pro se defendant is allowed to address the court freely on his own behalf and if

  disagreements between [standby] counsel and the pro se defendant are resolved in the defendant's favor

  whenever the matter is one that would normally be left to the discretion of counsel.’” Id. at 248‐49

  (quoting McKaskle v. Wiggins, 465 U.S. 168, 179 (1984)).

           “[T]he right to counsel of choice does not extend to defendants who require counsel to be

  appointed for them.” United States v. Gonzalez‐Lopez, 548 U.S. 140, 151 (2006). To substitute counsel, a

  defendant must show good cause, such as “a conflict of interest, a complete breakdown in communication

  or an irreconcilable conflict with his attorney.” United States v. Sullivan, 431 F.3d 976, 979‐80 (6th Cir.

  2005).


  2
    These matters were touched upon briefly on December 18, 2019, at Defendant’s trial, outside the presence of the
  jury, [DN 549 at 1‐9], and may have been discussed more thoroughly in pretrial conferences. Possibly, the United
  States has withdrawn its Section 851 notice, rendering those issues moot.

                                                         4
Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 5 of 6 PageID #: 3416




          If the Court finds lack of good cause to substitute appointed counsel, “[t]he court may require the

  defendant to choose between proceeding pro se or maintaining current counsel.” United States v. Ealy,

  682 F. App’x 432, 436 (6th Cir. 2017); see also United States v. Green, 388 F.3d 918, 921‐22 (6th Cir. 2004)

  (A “persistent, unreasonable demand for dismissal of counsel and appointment of new counsel ... is the

  functional equivalent of a valid waiver of counsel.”).

                                   Topics for Teleconferencing Hearing

          During the first part of the teleconferencing hearing, the parties should be prepared to discuss

  the actions taken by the United States to date on its Section 851 sentencing enhancement and asset

  forfeiture notices. [DN 344 at 2, 10]. The parties should be prepared to discuss what additional procedural

  history and legal standards (not discussed in this Order) are necessary to understand the issues presented

  by Defendant’s motion at DN 569. Finally, the parties should be prepared to discuss how they believe the

  undersigned should proceed to analyze the merits of Defendant’s motion, [DN 569], including whether to

  hold an evidentiary hearing, conduct oral arguments, or order briefing of certain issues and, if so, what

  those issues are.

          Upon excusal of the United States from the hearing, Defendant should be prepared to explain

  why his dissatisfaction is directed at Mr. Mascagni personally as opposed to the Court’s rulings on issues

  related to Section 851 and forfeiture. Defendant should be prepared to give specifics regarding his

  “various claims, including those of ineffective assistance of counsel.” [DN 579 at 1].

          The final PSR concludes that: “Based upon a total offense level of 43 and a criminal history

  category of VI the guideline imprisonment range is life.” [DN 559, Paragraph 121]. Defendant should be

  prepared to identify any objection he has to the PSR that he believes counsel has not already made on his

  behalf. Before the hearing, counsel should have compared his objections to the PSR, [DN 567], and

  Defendant’s pro‐se objections to the PSR, [DN 561‐1], and be prepared to state whether he believes his

  objections adequately take into account Defendant’s objections.


                                                       5
Case 3:16-cr-00082-CHB-LLK Document 580 Filed 10/29/20 Page 6 of 6 PageID #: 3417




          Defendant should be prepared to state whether he intends to represent himself at the sentencing

  hearing or otherwise going forward; if not, whether he believes the Court has good cause to substitute

  appointed counsel; if so, to articulate with specificity the nature of that good cause; and whether, in the

  event the Court finds lack of good cause to substitute appointed counsel, Defendant and counsel are

  agreeable to counsel’s functioning as standby counsel at Defendant’s sentencing hearing, currently

  scheduled for January 7, 2021. [DN 578].

  IT IS SO ORDERED.

  October 28, 2020




  c:      Dante Dewayne Watts; Frank Mascagni, III; Amy M. Sullivan




                                                      6
